Per Curiam. Petitioner was charged with first degree murder and tried by a jury. He was found guilty of second degree murder on April 28, 1983, and sentenced to 20 years imprisonment. No appeal was taken. He sought a belated appeal which we denied on February 27, 1984. At that time, we found that petitioner had specifically informed counsel that he did not wish to pursue an appeal. The motion is denied. A petitioner is not entitled to a subsequent motion once relief has been denied by this Court. Motion denied.